Opinion by
Tilson, J.
On the agreed facts embroidered articles similar to those involved in Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397) and Normandy lace like that passed upon in United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40) were held dutiable at 75 percent ad valorem under paragraph 1430, Tariff Act of 1922; artificial flowers the same as the merchandise involved in Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) were held dutiable at 60 percent under paragraph 1419; and silk wearing apparel like that the subject of Abstract 29972 was held dutiable at 60 percent under paragraph 1210.